DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Preliminary Amendment and Remarks, filed 12 Feb 2021, in which claims 4-5, 13, and 16-17 are amended.

This application is a domestic application, filed 25 Jul 2019; and claims benefit as a CON of 15/301264, which is a 371 of PCT/GB2015/051068, filed 07 Apr 2015, issued as PAT 10428102, claims benefit of foreign priority document GB1406172.5, filed 04 Apr 2014; this foreign priority document is in English.

Claims 1-24 are pending in the current application. Claims 20-21, drawn to non-elected inventions, are withdrawn. Claims 8-12 and 14-18, drawn to non-elected species, are withdrawn. Claims 1-7, 13, 19, and 22-24 are examined on the merits herein.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/301264, filed on 30 Sep 2016.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-19 and 22-24, in the reply filed on 12 Feb 2021 is acknowledged.  The traversal is on the ground(s) that both groups of inventions share the same classification.  This is not found persuasive because as detailed in the Requirement for Restriction/Election mailed 14 Sep 2020 at page 3 the inventions further require a different field of search, for example, employing different search queries for chemical compounds having different chemical structures or methods of treatment of a particular disease or condition. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 Feb 2021.

Applicant’s election of species of compound 139 in the reply filed on 12 Feb 2021 is acknowledged.

Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of species was made in the reply filed on 12 Feb 2021.

C-glycoside caprylic hydrazone, Glucose-C-glycoside lauric hydrazone, Glucose-C-glycoside palmitic hydrazone, Glucose-C-glycoside stearic hydrazone, Glucose-C-glycoside oleic hydrazone, Glucose-C-glycoside linoleic hydrazone, Xylose-C-glycoside lauric hydrazone, Rhamnose-C-glycoside lauric hydrazone, Galacturonic acid-C-glycoside lauric hydrazone, and Lactose-C-glycoside lauric hydrazone as detailed herein. The species read upon claim 13, and claim 13 is rejoined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13, and  22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 and 13 each recite multiple instances of derivative, such as "R1 is selected from a carbohydrate group or derivative thereof, hydrogen, a C1-C24 alkyl or a C1-C24 derivative of an alkyl group...", "R2 is selected from hydrogen, a C1-C24 alkyl or a C1-C24 derivative of an alkyl group...", and "R3 is selected from hydrogen, a C1-C24 alkyl or a C1-C24 derivative of an alkyl group..." (emphases added) The language of "derivative" renders the claims indefinite because it is unclear what compounds or 
    PNG
    media_image1.png
    97
    417
    media_image1.png
    Greyscale
Glucose-C-glycoside linoleic hydrazone has been interpreted herein as corresponding to instant Formula I where R1 is a derivative glucose-C-glycoside, L1 is the linking group 
    PNG
    media_image2.png
    112
    107
    media_image2.png
    Greyscale
, and the fatty acid chain corresponds to instant C(A)(A')-CH2-L2-R2 where A and A' are H, or alternatively A is H A' is L3-R3 where L3 is the linking group of a bond and R3 is H, L2 is a linker in the form of a C1 alkylene group, and R2 is the remainder of the alkenyl chain containing 2 C=C double bonds. However, the "c-glycoside" moiety may alternatively be interpreted as a C6 derivative of an alkyl group in that it is derivatized as a cyclic ether and substituted with hydroxyl groups, or what has been interpreted as the L1 linking group may be interpreted as part of a C7-C9 derivative of an alkyl group. While these two interpretations lead to the same structure, the breadth of this interpretation may allow, for example, "derivative of an alkyl group" to encompass other heterocyclic compounds or "derivative of an alkenyl group" to encompass aromatic or heteroaromatic ring structures. Therefore the language of "derivative" renders the claims indefinite as to what compounds are encompassed within the scope of the claim.
Each of independent claims 22-24 recite "a compound of Formula I or Ia". Claims 22-24 do not define the structure of said compounds. The application describes different embodiments of compounds having different Formulas I or Ia, the claims do not necessarily incorporate any of descriptions from the specification as specific limitations. Therefore it is unclear what scope of compound is encompassed by claims 22-24. For 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter et al. (Green Chemistry, 2010, 12, p2012-2018, cited in PTO-892).
Carpenter et al. discloses saturated and unsaturated fatty acid acyl hydrazides used, in conjunction with carbohydrate C-glycoside ketones, to prepare long chain C-glycoside ketohydrazones. (page 2012, abstract) Carpenter et al. discloses the embodiments of the compounds Glucose-C-glycoside caprylic hydrazone, Glucose-C-glycoside lauric hydrazone, Glucose-C-glycoside palmitic hydrazone, Glucose-C-glycoside stearic hydrazone, Glucose-C-glycoside oleic hydrazone, Glucose-C-glycoside linoleic hydrazone, Xylose-C-glycoside lauric hydrazone, Rhamnose-C-C-glycoside lauric hydrazone, and Lactose-C-glycoside lauric hydrazone. (page 2015, table 1 at left column) Carpenter et al. discloses the embodiment of 
    PNG
    media_image1.png
    97
    417
    media_image1.png
    Greyscale
Glucose-C-glycoside linoleic hydrazone, (page 2016, figure 3C) corresponding to instant Formula I where R1 is a derivative glucose-C-glycoside, L1 is the linking group 
    PNG
    media_image2.png
    112
    107
    media_image2.png
    Greyscale
, and the fatty acid chain corresponds to instant C(A)(A')-CH2-L2-R2 where A and A' are H, or alternatively A is H A' is L3-R3 where L3 is the linking group of a bond and R3 is H, L2 is a linker in the form of a C1 alkylene group, and R2 is the remainder of the alkenyl chain containing 2 C=C double bonds that are each more than 6 or 8 atoms and less than 17 atoms away from the L1 group, meeting limitations of instant claims 1-7 and 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (Green Chemistry, 2010, 12, p2012-2018, cited in PTO-892) in view of Schwendener et al. (Weissig, V., ed., Methods of Molecular Biology: Liposomes: Methods and Protocols Volume 1: Pharmaceutical Nanocarriers, 2010, Humana Press, p129-138, cited in PTO-892) and FDA Guidance (FDA Guidance for Industry on Container Closure Systems for Packaging Human Drugs and Biologics, May 1999, 56 pages, cited in PTO-892).
	Carpenter et al. teaches as detailed above. Carpenter et al. further teaches these compounds have potential as renewable, sugar-based detergents in which the sugar moiety serves as the polar head group while the hydrazide alkyl chain is the non-polar component. (page 2012, abstract; page 2018, left column, paragraph 1)

	Schwendener et al. teaches liposome formulations containing lipophilic drugs, such as cytotoxic or antiviral nucleosides transformed into lipophilic compounds allowing their stable incorporation into liposome membranes and taking advantage of
the high loading capacity lipid bilayers provide for lipophilic molecules. (page 129, abstract) Schwendener et al. teaches the liposome formulations represent very promising new anticancer drugs of high cytotoxic activity, ability to circumvent resistance mechanisms, and strong apoptosis inducing capability. (page 134, section Conlcusion) Schwendener et al. teaches the preparation of liposomes from mixed detergent/lipid micelles can also be done with other detergents, such as n-alkylglucosides. (page 135, note 6)
	FDA Guidance teaches guidance for industry regarding packaging of drugs. FDA Guidance teaches packaging components include container labels (page 2, paragraph 4; page 3, paragraph 1). FDA Guidance teaches the label specifies the route of administration, interpreted as instructions for using said product. FDA Guidance teaches similar considerations are used for substances that are proposed as indirect food additives. (page 10, paragraph 1)
	It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Carpenter et al. in view of Schwendener et al. and FDA Guidance in order to formulate the compound of Carpenter et al. in a pharmaceutical or nutraceutical composition comprising said compound, or kit further comprising an . 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art is Carpenter et al. (Green Chemistry, 2010, 12, p2012-2018, cited in PTO-892) as detailed herein. 
Carpenter et al. discloses the embodiment of 
    PNG
    media_image1.png
    97
    417
    media_image1.png
    Greyscale
Glucose-C-glycoside linoleic hydrazone, (page 2016, figure 3C) corresponding to instant Formula I where R1 is a derivative glucose-C-glycoside, L1 is the linking group 
    PNG
    media_image2.png
    112
    107
    media_image2.png
    Greyscale
, and the fatty acid chain corresponds to instant C(A)(A')-CH2-L2-R2 where A and A' are H, or alternatively A is H A' is L3-R3 where L3 is the linking group of a bond and R3 is H, L2 is a linker in the form of a C1 
It would not have been obvious to one of ordinary skill in the art to modify the teachings of Carpenter et al. to arrive at the instant invention as claimed. The teachings of Carpenter et al. suggests variation of the fatty acid chain and the glycoside moiety, however Carpenter et al. teaches all embodiments containing the C-glycoside hydrazone linking group. One of ordinary skill in the art would not have been motivated to modify the hydrazone linking group in the compounds taught by Carpenter et al. with a reasonable expectation of success so as to arrive at a compound having the structure as a whole as recited in instant claim 19.

Conclusion
	No claim is currently in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623